NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the F
ederal Circuit
MEL
Plain
ISSA ADDE,
tiff-Appellant,
V.
UNITED STATES,
Defendan,t-Appellee,
2011-5019
Appeal from the United States Court of Federal
B h.
ClaimS in 07-CV-248, Judge Lynn J. us
ON MOTION
0 R D E R
fo 60 da extension of time,
Melissa Adde moves r a - y
until l\/lay 1(), 2011, to
file her brief.
Upon consideration thereof
IT ls ORDERED THAT:
The motion is g1‘a
be anticipated
nted. No further extensions should

A_oDE v. Us 2
FOR THE CoURT
 l 4  /s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Nich0las Woodfield, Esq.
Russell A. Shultis, Esq.
FILED
S21 u.s.c0uRT 0FAPFEALs mo
ms sense-.L macon
HAR_ 14 2011
.|AN HDRBA|.Y
C|.EH!